DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2008/0043658 A1 to Worrall.
As to claim 1, Worrall discloses 
A radio terminal for a mobile communication system, comprising: a receiver configured to receive a counting request, the counting request requesting transmission of a counting response from a plurality of radio terminals that are receiving a specific MBMS service or interested in the reception of the specific MBMS service (paragraphs 83-87, 113-123, 126-131, Figs. 2, 4, 8-12 and 
a common resource setting from a network, the common resource setting indicating a common resource pool to be commonly used by the plurality of radio terminals for the transmission of the counting response (paragraphs 83-87, 113-123, 126-131, Figs. 2, 4, 8-12 and their discussion in the Spec, disclosing that the “network controller” would send a “counting request” to UEs, and “after receiving the counting request message, the UEs that are interested in receiving the particular MBMS service respond to the counting request by sending a counting response message using the allocated dedicated access”; wherein, for example, paragraphs 84-85, 87, 113-115, 130 discloses that if the “counting request message” includes a “dedicated access information” that only includes “a signature sequence for non-synchronized RACH preamble access” as in paragraph 115 (i), then [referring to paragraph 85], the “UE randomly selects the physical resource from the plurality of RACH resources for transmission of the counting response” [paragraph 130], where paragraph 85 already discloses that the UE is configured by the standard to be aware of the “number of RACH time/frequency channels to be used” for transmitting a RACH burst in accordance with nonsynchronized RACH, thus, when the UE detects that the “counting request”/”dedicated access information” only includes the “signature sequence for non-synchronized RACH preamble access”, then the UE is informed that it should use such “number of RACH time/frequency channels” for nonsynchronized RACH burst transmission [such RACH time/frequency channels teaching “a common resource pool to be commonly used by the plurality of radio terminals for the transmission of the counting response”], and to randomly choose a physical resource from these configured RACH 
a controller configured to determine whether or not the radio terminal is receiving the specific MBMS service or interested in the reception thereof in response to receiving the counting request (paragraphs 83-87, 113-123, 126-131, Figs. 2, 4, 8-12 and their discussion in the Spec, see discussion above, paragraph 86: “network controller” would send a “counting request” to UEs, and “after receiving the counting request message, the UEs that are interested in receiving the particular MBMS service respond to the counting request by sending a counting response message using the allocated dedicated access”); and 
a transmitter configured to transmit the counting response to the network by using a radio resource included in the common resource pool in response to the determination that the radio terminal is receiving the specific MBMS service or interested in the reception thereof (please see citations and discussion above).
As to claim 2, Worrall discloses the method as in the parent claim 1.
Worral further discloses 
wherein the controller is configured to randomly select a subset of radio resources from the common resource pool, and the transmitter is configured to transmit the counting response to the network by using the selected subset of radio resources. (paragraphs 83-87, 113-123, 126-131, Figs. 2, 4, 8-12 and their discussion in the Spec, disclosing that the “network controller” would send a “counting request” to UEs, and “after receiving the counting request message, the UEs that are interested in receiving the particular MBMS service respond to the counting request by sending a counting response randomly selects the physical resource from the plurality of RACH resources for transmission of the counting response” [paragraph 130], where paragraph 85 already discloses that the UE is configured by the standard to be aware of the “number of RACH time/frequency channels to be used” for transmitting a RACH burst in accordance with nonsynchronized RACH, thus, when the UE detects that the “counting request”/”dedicated access information” only includes the “signature sequence for non-synchronized RACH preamble access”, then the UE is informed that it should use such “number of RACH time/frequency channels” for nonsynchronized RACH burst transmission [such RACH time/frequency channels teaching “a common resource pool to be commonly used by the plurality of radio terminals for the transmission of the counting response”], and to randomly choose a physical resource from these configured RACH time/frequency channels, thus teaching this limitation)
As to claim 8, Worrall discloses the method as in the parent claim 1.
Worral further discloses 
wherein the transmitter is configured to transmit, as the counting response, a common signal sequence commonly used by the plurality of radio terminals for the transmission of the counting response to the network.  (paragraphs 83-87, 113-123, 126-131, Figs. 2, 4, 8-12 and their discussion in the Spec, disclosing that the “network controller” would send a “counting request” to UEs, and “after receiving the counting request message, the UEs that are interested in receiving the particular MBMS service respond to the counting request by sending a counting response message using the allocated dedicated access”; wherein, for example, paragraphs 84-85, 87, 113-115, 130 discloses that if the “counting request message” includes a “dedicated access information” that only includes “a signature randomly selects the physical resource from the plurality of RACH resources [see paragraph 85] for transmission of the counting response” [paragraph 130], where paragraph 87 discloses that the “counting response” contents comprise a “allocated signature sequence”: “All interested UEs send the allocated signature sequence on an unsynchronized RACH preamble burst”, teaching that the “allocated signature sequence” is the recited “common signal sequence”)
As to claim 10, Worrall discloses the method as in the parent claim 1.
Worral further discloses 
wherein the transmitter is configured to transmit the counting response to the network by using at least a subset of resources from the common resource pool when the radio terminal is in a state in which signaling is suppressed between the radio terminal and the network.  (paragraphs 83-87, 113-123, 126-131, Figs. 2, 4, 8-12 and their discussion in the Spec, disclosing that the “network controller” would send a “counting request” to UEs, and “after receiving the counting request message, the UEs that are interested in receiving the particular MBMS service respond to the counting request by sending a counting response message using the allocated dedicated access”; wherein, for example, paragraphs 84-85, 87, 113-115, 130 discloses that if the “counting request message” includes a “dedicated access information” that only includes “a signature sequence for non-synchronized RACH preamble access” as in paragraph 115 (i), then [referring to paragraph 85], the “UE randomly selects the physical resource from the plurality of RACH resources [see paragraph 85] for transmission of the counting response” [paragraph 130], where paragraph 98 discloses that the method disclosed above is implemented in the physical layer, and thus “idle” [i.e., the recited “when the radio terminal is in a state in which signaling is suppressed between the radio terminal and the network”] UE may also implement the disclosed method above, teaching this limitation)
As to claim 12, please see rejection for claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2008/0043658 A1 to Worrall, in view of U.S. Patent Publication No. 2013/0024489 A1 to Prihed et al.
As to claim 9, Worrall discloses the method as in the parent claim 1.
Worral disclose wherein the controller is configured to acquire a random number generated by the radio terminal or a unique identifier of the radio terminal, and the transmitter is configured to transmit to the network a signal sequence, as the counting response. (paragraphs 83-87, 113-123, 126-131, Figs. 2, 4, 8-12 and their discussion in the Spec, disclosing that the “network controller” would send a “counting request” to UEs, and “after receiving the counting request message, the UEs that are interested in receiving the particular MBMS service respond to the counting request by sending a counting response message using the allocated dedicated access”; wherein, for example, paragraphs 84-85, 87, 113-115, 130 discloses that if the “counting request message” includes a “dedicated access randomly selects the physical resource from the plurality of RACH resources [see paragraph 85] for transmission of the counting response” [paragraph 130], which teaches that a random number is generated or obtained by the relevant components/circuitries in the UE, where paragraph 87 discloses that the terminal/mobile station would send the “signature sequence” in the dedicated access information as the counting response, teaching this limitation)
Worral does not appear to explicitly disclose the signal sequence selected by using the random number or the unique identifier.
Prihed discloses the signal sequence selected by using the random number or the unique identifier (paragraph 16 disclosing “utliz[ing] a pseudo random sequence to generate an uplink reference signal that may be transmitted to the base station(s)”)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Prihed discussed above, in conjunction with and to modify the teachings of Worral, to reject this claim, by modifying the sequence disclosed in Worral by the disclosed process of generating a sequence from a pseudo random number/sequence, in Prihed.  The cited references are in the same field of endeavor with regard to control signaling between a UE and the network.  The suggestion/motivation would have been to improve control signaling implementation. (Prihed, paragraphs 1-6; Worral, paragraphs 1-51).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2008/0043658 A1 to Worrall, in view of U.S. Patent Publication No. 2019/0053285 A1 to Martin et al.
As to claim 11, Worrall discloses the method as in the parent claim 1.
Worral disclose a message including information indicating that the radio terminal is receiving an MBMS service or interested in the reception thereof.  (paragraphs 83-87, 113-123, 126-131, Figs. 2, 4, 8-12 and their discussion in the Spec, disclosing that the “network controller” would send a “counting request” to UEs, and “after receiving the counting request message, the UEs that are interested in receiving the particular MBMS service respond to the counting request by sending a counting response message using the allocated dedicated access”; wherein, for example, paragraphs 84-85, 87, 113-115, 130 discloses that if the “counting request message” includes a “dedicated access information” that only includes “a signature sequence for non-synchronized RACH preamble access” as in paragraph 115 (i), then [referring to paragraph 85], the “UE randomly selects the physical resource from the plurality of RACH resources [see paragraph 85] for transmission of the counting response” [paragraph 130], which teaches that a random number is generated or obtained by the relevant components/circuitries in the UE, where paragraph 87 discloses that the terminal/mobile station would send the “signature sequence” in the dedicated access information as the counting response, teaching this limitation)
Worral does not appear to explicitly disclose wherein the transmitter is configured to transmit, to the network, a request message for the radio terminal to restore from a state in which signaling is suppressed between the radio terminal and the network.
Martin discloses wherein the transmitter is configured to transmit, to the network, a request message for the radio terminal to restore from a state in which signaling is suppressed between the radio terminal and the network (paragraph 44: “UE 104 sends a RRC connection resume request”, 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Martin discussed above, in conjunction with and to modify the teachings of Worral, to reject this claim, by modifying the RRC connection resume request message disclosed in Martin so that it includes the contents of the message disclosed in Worral, i.e., that the radio terminal is receiving an MBMS service or interested in the reception thereof.  The cited references are in the same field of endeavor with regard to control signaling between a UE and the network.  The suggestion/motivation would have been to improve control signaling implementation. (Martin, paragraphs 1-8; Prihed, paragraphs 1-6; Worral, paragraphs 1-51).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Claim 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2008/0043658 A1 to Worrall, in view of U.S. Patent Publication No. 2012/0127930 A1 to Nguyen et al.
As to claim 5, Worrall discloses the method as in the parent claim 1.
Worral disclose wherein the controller is configured to acquire a random number generated by the radio terminal or a unique identifier of the radio terminal, and the controller is configured to determine to transmit a counting response.   (paragraphs 83-87, 113-123, 126-131, Figs. 2, 4, 8-12 and their discussion in the Spec, disclosing that the “network controller” would send a “counting request” to UEs, and “after receiving the counting request message, the UEs that are interested in receiving the randomly selects the physical resource from the plurality of RACH resources [see paragraph 85] for transmission of the counting response” [paragraph 130], which teaches that a random number is generated or obtained by the relevant components/circuitries in the UE, where paragraph 87 discloses that the terminal/mobile station would send the “signature sequence” in the dedicated access information as the counting response, teaching this limitation)
Worral does not appear to explicitly disclose determine a transmission timing of the counting response based on the random number or the unique identifier.
Nguyen discloses determine a transmission timing of the counting response based on the random number or the unique identifier. (paragraph 93: “the UE may … based on a predetermined backoff parameter in the UE, select a random backoff time according to a uniform distribution between zero and the backoff parameter, delay a subsequent RACH MSG1 transmission by the backoff time …”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Nguyen discussed above, in conjunction with and to modify the teachings of Worral, to reject this claim, by applying Nguyen’s teachings to the counting response disclosed in Worral, which corresponds to the message in Nguyen’s teachings above, to reject “determine a transmission timing of the counting response based on the random number or the unique identifier” The cited references are in the same field of endeavor with regard to control signaling between a UE and the network.  The suggestion/motivation would have been to improve control signaling implementation. (Martin, paragraphs 1-8; Prihed, paragraphs 1-6; Worral, paragraphs 1-51; Nguyen, paragraphs 1-19).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the 
As to claim 6, Worrall and Nguyen teach the method as in the parent claim 5.
Worral disclose wherein the receiver receives parameters for the counting response message from the network   (paragraphs 83-87, 113-123, 126-131, Figs. 2, 4, 8-12 and their discussion in the Spec, disclosing that the “network controller” would send a “counting request” to UEs, and “after receiving the counting request message, the UEs that are interested in receiving the particular MBMS service respond to the counting request by sending a counting response message using the allocated dedicated access”; wherein, for example, paragraphs 84-85, 87, 113-115, 130 discloses that if the “counting request message” includes a “dedicated access information” that only includes “a signature sequence for non-synchronized RACH preamble access” as in paragraph 115 (i), then [referring to paragraph 85], the “UE randomly selects the physical resource from the plurality of RACH resources [see paragraph 85] for transmission of the counting response” [paragraph 130], which teaches that a random number is generated or obtained by the relevant components/circuitries in the UE, where paragraph 87 discloses that the terminal/mobile station would send the “signature sequence” in the dedicated access information as the counting response, teaching this limitation)
Worral does not appear to explicitly disclose “wherein the receiver is configured to further receive a predetermined value transmitted from the network, and the controller is configured to determine the transmission timing of the counting response based on the random number or the unique identifier and based on the predetermined value”.
Nguyen discloses determining a predetermined value, and the controller is configured to determine the transmission timing of the message based on the random number or the unique identifier 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Nguyen discussed above, in conjunction with and to modify the teachings of Worral, to reject this claim, by applying Nguyen’s teachings to the counting response disclosed in Worral, which corresponds to the message in Nguyen’s teachings above, to reject “wherein the receiver is configured to further receive a predetermined value transmitted from the network, and the controller is configured to determine the transmission timing of the counting response based on the random number or the unique identifier and based on the predetermined value” The cited references are in the same field of endeavor with regard to control signaling between a UE and the network.  The suggestion/motivation would have been to improve control signaling implementation. (Martin, paragraphs 1-8; Prihed, paragraphs 1-6; Worral, paragraphs 1-51; Nguyen, paragraphs 1-19).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2008/0043658 A1 to Worrall, in view of U.S. Patent Publication No. 2012/0202496 A1 to Wang et al.
As to claim 3, Worrall discloses the method as in the parent claim 1.
Worral does not appear to explicitly disclose wherein the controller is further configured to acquire a random number generated by the radio terminal or a unique identifier of the radio terminal, and determine whether or not transmission of the counting response is permitted based on the random number or the unique identifier.
Wang discloses wherein the controller is further configured to acquire a random number generated by the radio terminal or a unique identifier of the radio terminal, and determine whether or not transmission of the counting response is permitted based on the random number or the unique identifier. (paragraph 119: wherein transmission of a counting response is only performed if a device’s identifier is indicated in the counting request).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Wang discussed above, in conjunction with and to modify the teachings of Worral, to reject this claim.  The suggestion/motivation would have been to improve control signaling implementation. (Martin, paragraphs 1-8; Prihed, paragraphs 1-6; Worral, paragraphs 1-51; Nguyen, paragraphs 1-19; Wang, paragraph 1-21).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
As to claim 4, Worrall and Wang teach the method as in the parent claim 1.

Worral does not appear to explicitly disclose to determine whether or not transmission of the counting response is permitted based on the random number or the unique identifier. (paragraph 119: wherein transmission of a counting response is only performed if a device’s identifier is indicated in the counting request).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Wang discussed above, in conjunction with and to modify the teachings of Worral, to reject this claim.  The suggestion/motivation would have been to improve control signaling implementation. (Martin, paragraphs 1-8; Prihed, paragraphs 1-6; Worral, paragraphs 1-51; Nguyen, paragraphs 1-19; Wang, paragraph 1-21).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Claim 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0003678 A1 to Quan et al., in view of U.S. Patent Publication No. 2007/0242636 A1 to Kashima et al.
As to claim 13, Quan discloses

a controller configured to acquire a unique identifier of the radio terminal and determine a radio resource to be used by the radio terminal for the transmission of the uplink signal from among the common resources (paragraphs 78-91 and Fig. 5, especially paragraph 86); and a transmitter configured to transmit the uplink signal to the network by using the determined radio resource (paragraphs 78-91 and Fig. 5, especially paragraph 86).
Worral does not appear to explicitly disclose “determine a radio resource to be used by the radio terminal for the transmission of the uplink signal from among the common resources, based on the unique identifier”.
Kashima discloses determine a radio resource to be used by the radio terminal for the transmission of the uplink signal from among the common resources, based on the unique identifier (Figs. 3-5 and discussion in Spec., e.g., in Fig. 4, paragraphs 71-73, the “PRB index” is mapped to or assigned to “UE index”, thus teaching that the PRBs [the recited “radio resources”] to be used by each UE is determined by its UE index).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Kashima discussed above, in conjunction with and to modify the teachings of Worral, to reject this claim, in particular, the limitation “a controller configured to acquire a unique identifier of the radio terminal and determine a radio resource to be used by the radio terminal for the transmission of the uplink signal from among the common resources, based on the unique identifier”.  The suggestion/motivation would have been to improve control signaling implementation. (Martin, paragraphs 1-8; Prihed, paragraphs 1-6; Worral, paragraphs 1-51; Nguyen, paragraphs 1-19; Wang, paragraph 1-21; Kashima, paragraphs 33-38; Quan, paragraphs 1-12).  Furthermore, note that with 
As to claim 14, Quan and Kashima teach the terminal as in the parent claim 13
Worral does not appear to explicitly disclose “wherein the controller is configured to determine a time resource to be used for the transmission of the uplink signal by the radio terminal, based on the unique identifier.”
Kashima discloses wherein the controller is configured to determine a time resource to be used for the transmission of the uplink signal by the radio terminal, based on the unique identifier.  (Figs. 3-5 and discussion in Spec., e.g., in Fig. 4, paragraphs 71-73, the “PRB index” is mapped to or assigned to “UE index”, thus teaching that the PRBs [the recited “radio resources”] to be used by each UE is determined by its UE index; please note that a PRB physical resource block is a defined time-frequency block of a certain size, see paragraph 51, thus teaching this limitation to a PHOSITA).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Kashima discussed above, in conjunction with and to modify the teachings of Worral, to reject this claim.  The suggestion/motivation would have been to improve control signaling implementation. (Martin, paragraphs 1-8; Prihed, paragraphs 1-6; Worral, paragraphs 1-51; Nguyen, paragraphs 1-19; Wang, paragraph 1-21; Kashima, paragraphs 33-38).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
As to claim 15, Quan and Kashima teach the terminal as in the parent claim 13

Kashima discloses wherein the controller is configured to determine a frequency resource to be used for the transmission of the uplink signal by the radio terminal, based on the unique identifier.  (Figs. 3-5 and discussion in Spec., e.g., in Fig. 4, paragraphs 71-73, the “PRB index” is mapped to or assigned to “UE index”, thus teaching that the PRBs [the recited “radio resources”] to be used by each UE is determined by its UE index; please note that a PRB physical resource block is a defined time-frequency block of a certain size, see paragraph 51, thus teaching this limitation to a PHOSITA).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Kashima discussed above, in conjunction with and to modify the teachings of Worral, to reject this claim.  The suggestion/motivation would have been to improve control signaling implementation. (Martin, paragraphs 1-8; Prihed, paragraphs 1-6; Worral, paragraphs 1-51; Nguyen, paragraphs 1-19; Wang, paragraph 1-21; Kashima, paragraphs 33-38).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 





Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021.  The examiner can normally be reached on M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHI TANG P CHENG/Primary Examiner, Art Unit 2463